Exhibit 10.1

December 1, 2011

To: «Full_Legal_Name»

We are pleased to notify you that you have been granted the following stock
options (the “Options”) under the Rockwell Automation, Inc. 2008 Long-Term
Incentives Plan (the “Plan”):

 

September 30, September 30, September 30,

Date of Grant

     Type of Grant        Number of Shares      Option Price  

12/1/2011

       ISO              $     

12/1/2011

       NQ              $     

The Options are granted under and may be exercised only upon the terms and
conditions of this Stock Option Agreement, subject in all respects to the
provisions of the Plan, as it may be amended. The enclosed Stock Option Terms
and Conditions are incorporated in and are part of this Stock Option Agreement.
Other terms and conditions are substantially the same as any options previously
granted.

All option holders must activate an account with our stock option administrator,
Charles Schwab, in order to exercise their stock options. There is no cost to
open or maintain this account. If you already have a Schwab account, you need
not open another. Please note that if you fail to activate an account with
Schwab, you will experience unnecessary delays in the exercise of your options.
If you have questions regarding your account, please call Charles Schwab’s
Customer Service Center at (877) 804-3529. You can also find account information
at http://scs.schwab.com/rockwell.

In partial consideration for the grant of the Options to you, you undertake and
agree by your acceptance of this Stock Option Agreement that

 

  (a) during your employment with the Corporation or a Subsidiary (as such terms
are defined in the Plan) and for two years after the date of your retirement or
other termination of such employment, you shall not (i) directly or indirectly,
except with the approval of the Corporation, engage or otherwise participate in
any business that is competitive with any significant line of business of the
Corporation or any of its Subsidiaries (otherwise than through ownership of not
more than 5% of the voting securities of any such competitive business); or
(ii) solicit or induce, or cause any other person or entity to solicit, any
employee of the Corporation or any of its Subsidiaries to leave his or her
employment with the Corporation or any of its Subsidiaries to accept employment
or other engagement with any other person or entity; and

 

  (b) in the event that you breach this undertaking, in addition to any and all
other remedies the Corporation may have, (i) the Corporation shall have the
right to determine by written notice to you that any of the Options then
outstanding shall immediately lapse and cease to be exercisable; and (ii) you
agree to pay the Corporation upon written demand the amount of the excess of the
Fair Market Value (as defined in the Plan) of any shares of Stock (as defined in
the Plan) you acquired upon exercise of any of the Options (other than Options
exercised more than two years before the date of your retirement or other
termination of employment) over the exercise price for such Stock



--------------------------------------------------------------------------------

If a Change of Control (as defined in the Plan) occurs, however, the foregoing
provisions (a) and (b) shall immediately terminate as of, and shall not limit
your activities after, the date of such Change of Control.

A copy of the Plan Prospectus is enclosed. You can find a copy of the Plan
through the Schwab Equity Award Center® on the Web at
http://scs.schwab.com/rockwell. Please carefully read the enclosed documents and
retain them for future reference.

The Options will lapse and be of no effect if a copy of this Stock Option
Agreement, properly signed by you, is not received by the Compensation
Department at the following address on or before January 31, 2012, unless
Rockwell Automation (in its sole discretion) elects in writing to extend that
date:

Rockwell Automation, Inc.

Mail Stop: W-8S28

Compensation

1201 South Second Street

Milwaukee, WI 53204

 

Agreed to:                           ROCKWELL AUTOMATION, INC.

 

Date:                     

    By:

 

       

Employee Signature

    Douglas M. Hagerman     Senior Vice President,

Employee ID:                    

    General Counsel and Secretary

Enclosures

 

2



--------------------------------------------------------------------------------

ROCKWELL AUTOMATION, INC.

2008 LONG-TERM INCENTIVES PLAN

STOCK OPTION TERMS AND CONDITIONS

(December 1, 2011)

 

1. Definitions

As used in these Stock Option Terms and Conditions, the following words and
phrases shall have the respective meanings ascribed to them below unless the
context in which any of them is used clearly indicates a contrary meaning:

 

  (a) Change of Control: Change of Control shall have the same meaning as such
term has in the Plan.

 

  (b) Charles Schwab: Charles Schwab & Co., Inc., the stock option administrator
whom Rockwell Automation has engaged to administer and process all Option
exercises.

 

  (c) Corporation: Rockwell Automation and its Subsidiaries (as such term is
defined in the Plan).

 

  (d) Customer Service Center: Charles Schwab’s Customer Service Center that is
used to facilitate Option transactions. Contact Charles Schwab at
(877) 804-3529.

 

  (e) Exercise Request and Attestation Form: Such form as may be accepted by
Charles Schwab in connection with the use of already-owned shares to pay all or
part of the exercise price for the Option Stock to be purchased on exercise of
any of the Options.

 

  (f) Notice of Exercise Form: The form attached as Exhibit 1 or any other form
accepted by the Secretary of Rockwell Automation in his sole discretion.

 

  (g) Options: The stock option or stock options listed in the first paragraph
of the Stock Option Agreement dated December 1, 2011 to which these Stock Option
Terms and Conditions are attached.

 

  (h) Option Stock: The Stock issuable or transferable on exercise of the
Options.

 

  (i) Plan: Rockwell Automation’s 2008 Long-Term Incentives Plan, as such Plan
may be amended and in effect at the relevant time.

 

  (j) Rockwell Automation: Rockwell Automation, Inc., a Delaware corporation,
and any successor thereto.

 

  (k) Stock: Stock shall have the same meaning as such term has in the Plan.

 

  (l) Stock Option Agreement: These Stock Option Terms and Conditions together
with the Stock Option Agreement dated December 1, 2011 to which they are
attached.

 

3



--------------------------------------------------------------------------------

2. When Options May be Exercised

The Options may be exercised, in whole or in part (but only for a whole number
of shares of Stock) and at one time or from time to time, as to one-third
(rounded to the nearest whole number) of the Option Stock granted as
nonqualified stock options (NQs) and incentive stock options (ISOs) during the
period beginning on December 1, 2012 and ending on December 1, 2021, as to an
additional one-third (rounded to the nearest whole number) of the Option Stock
granted as NQs and ISOs during the period beginning on December 1, 2013 and
ending on December 1, 2021, and as to the balance of the Option Stock granted as
NQs and ISOs during the period beginning on December 1, 2014 and ending on
December 1, 2021, and only during those periods, provided that:

 

  (a) if you die while an Employee (as defined in the Plan), your estate, or any
person who acquires the Options by bequest or inheritance, may exercise all the
Options not theretofore exercised within (and only within) the period beginning
on your date of death (even if you die before you have become entitled to
exercise all or any part of the Options) and ending three years thereafter; and

 

  (b) if your employment by the Corporation terminates other than by death,
then:

 

  (i) if your retirement or other termination date is before December 1, 2012,
the Options will terminate on your retirement or other termination and may not
be exercised at any time;

 

  (ii) if your employment by the Corporation is terminated for “cause” (as
reasonably determined by the Corporation applying the definition in this
Agreement), the Options will immediately terminate upon your termination and may
not be exercised at any time;

 

  (iii) if your employment by the Corporation terminates on or after December 1,
2012 by reason of your retirement, you (or if you die after your retirement
date, your estate or any person who acquires the Options by bequest or
inheritance) may thereafter exercise the Options within (and only within) the
period starting on the date you would otherwise have become entitled to exercise
the part of the Options so exercised and ending on the fifth anniversary of your
retirement date; and

 

  (iv) if your employment by the Corporation terminates on or after December 1,
2012 for any reason not specified in subparagraph (a) or in clauses (ii) or
(iii) of this subparagraph (b), you (or if you die after your termination date,
your estate or any person who acquires the Options by bequest or inheritance)
may thereafter exercise the Options within (and only within) the period ending
three (3) months after your termination date but only to the extent they were
exercisable on your termination date.

For purposes of this Section 2, “cause” means any of the following: (i) your
commission of an act of theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any documents or records
of the Corporation; (ii) your material failure to comply with the Corporation’s
code of conduct or other policies; (iii) your breach of any obligation under any
agreement between you and the Corporation; (iv) your unauthorized use,
misappropriation, destruction or diversion of any asset of the Corporation;
(v) any intentional act of yours that is injurious to the Corporation’s
reputation, financial condition or business, or which otherwise is injurious to
employees, clients, or suppliers of the Corporation; (vi) your repeated failure
or inability to perform the duties and/or responsibilities of your position; or
(vii) your conviction of, or plea of no contest to, any felony or criminal act
involving fraud, dishonesty, misappropriation or moral turpitude, or which
impairs your ability to perform your duties with the Corporation, as determined
by the Corporation.

 

4



--------------------------------------------------------------------------------

For purposes of this Section 2, retirement means termination of employment with
the Corporation after attaining age 65 and five (5) years of service or age 55
and ten (10) years of service, except as otherwise determined by the Committee
or the Chief Executive Officer of the Corporation.

For purposes of this Section 2, if you receive severance payments in connection
with your separation from the Corporation, you will be treated as not having
terminated your employment with the Corporation until the last date on which you
are entitled to receive severance payments from the Corporation, at which time
your employment by the Corporation will be deemed terminated.

In no event will the provisions of the foregoing subparagraphs (a) and
(b) extend to a date after December 1, 2021 the period during which the Options
may be exercised.

Notwithstanding any other provision of this Agreement, (x) if (A) a Change of
Control occurs, (B) all Options that are outstanding are assumed or substituted
with comparable awards by the successor corporation in such Change of Control or
its parent corporation and (C) within two years of such Change of Control your
employment is terminated (1) by reason of death or disability, (2) by you for a
Change of Control Good Reason (as defined in the Plan) or (3) by the Corporation
other than for Cause (as defined in the Plan) or (y) if (A) a Change of Control
occurs and (B) all Options that are outstanding are not assumed or substituted
with comparable awards by the successor corporation in such Change of Control or
its parent corporation, all Options then outstanding (and, in the case of clause
(x), any substituted awards of options) will immediately become vested and fully
exercisable, whether or not then otherwise exercisable in accordance with their
terms.

 

3. Exercise Procedure

 

  (a) To exercise all or any part of the Options, you (or after your death, your
estate or any person who has acquired the Options by bequest or inheritance)
must first obtain authorization from Rockwell Automation’s Office of the
Secretary by submitting a Notice of Exercise Form to Rockwell Automation’s
Office of the Secretary (Attention: Stock Option Administration; facsimile
number (414) 382-8487) or by other means acceptable to the Secretary of Rockwell
Automation, and then contact the stock option administrator, Charles Schwab, by
using the Customer Service Center as follows:

 

  (i) contact the Customer Service Center by calling (877) 804-3529, Monday
through Friday 9 a.m. to 9 p.m., ET, and follow the instructions provided;

 

  (ii) the Customer Service Center confirms the Option transaction;

 

  (iii) full payment of the exercise price for the Option Stock to be purchased
on exercise of the Options may be made:

 

  •  

by check (wire) to your Charles Schwab account; or

 

  •  

in already-owned Stock; or

 

  •  

in a combination of check (wire) to your Charles Schwab account and Stock; or

 

  •  

by authorizing Charles Schwab or a third party approved by Rockwell Automation
to sell the Stock (or a sufficient portion of the Stock) acquired upon exercise
of the Options; and

 

5



--------------------------------------------------------------------------------

  (iv) in the case of an exercise of the Options by any person other than you
seeking to exercise the Options, such documents as Charles Schwab or the
Secretary of Rockwell Automation shall require to establish to their
satisfaction that the person seeking to exercise the Options is entitled to do
so.

 

  (b) An exercise of the whole or any part of the Options shall be effective:

 

  (i) if you elect (or after your death, the person entitled to exercise the
Options elects) to pay the exercise price for the Option Stock entirely by check
(wire), upon (A) completion of your transaction by using the Customer Service
Center and full payment of the exercise price and withholding taxes (if
applicable) are received by Charles Schwab within three (3) business days
following the exercise; and (B) receipt of any documents required pursuant to
Section 3(a)(iv) herein; and

 

  (ii) if you elect (or after your death, the person entitled to exercise the
Options elects) to pay the exercise price of the Option Stock in Stock or in a
combination of Stock and check, upon (A) completion of your transaction by using
the Customer Service Center and full payment of the exercise price (as described
in Section 3(d) herein) and withholding taxes (if applicable) are received by
Charles Schwab within three (3) business days following the exercise; and
(B) receipt of any documents required pursuant to Section 3(a)(iv) herein.

 

  (c) If you choose (or after your death, the person entitled to exercise the
Options chooses) to pay the exercise price for the Option Stock to be purchased
on exercise of any of the Options entirely by check, payment must be made by:

 

  •  

delivering to Charles Schwab a check (wire) in the full amount of the exercise
price of such Option Stock; or

 

  •  

arranging with a stockbroker, bank or other financial institution to deliver to
Charles Schwab full payment, by check or (if prior arrangements are made with
Charles Schwab) by wire transfer, of the exercise price of such Option Stock .

In either event, in accordance with Section 3(e) herein, full payment of the
exercise price for the Option Stock purchased must be made within three
(3) business days after the exercise has been completed through the Customer
Service Center.

 

  (d)    (i) If you choose (or after your death, the person entitled to exercise
the Options chooses) to use already-owned Stock to pay all or part of the
exercise price for the Option Stock to be purchased on exercise of any of the
Options, you (or after your death, the person entitled to exercise the Options)
must deliver to Charles Schwab an Exercise Request and Attestation Form and cash
representing one share, per grant exercised, to settle the rounding of the
exercise costs. To perform such a stock swap transaction or a partial swap
transaction, the Exercise Request and Attestation Form must be submitted via fax
(720) 785-8884 by 4 PM ET on the date of exercise. Any questions concerning a
stock swap transaction should be referred to (877) 636-7551 (Stock Option
Administration Group Hotline). The Exercise Request and Attestation Form must
attest to your ownership of Stock representing:

 

  •  

at least the number of shares of Stock whose value, based on the Fair Market
Value (as defined in the Plan) on the day you have exercised your Options
through the Customer Service Center, equals the exercise price for the Option
Stock; or

 

6



--------------------------------------------------------------------------------

  •  

any lesser number of shares of Stock you desire (or after your death, the person
entitled to exercise the Options desires) to use to pay the exercise price for
such Option Stock and a check in the amount of such exercise price less the
value of the Stock to which you are attesting, based on the Fair Market Value on
the day you have exercised your Options through the Customer Service Center.

 

  (ii) If you choose (or after your death, the person entitled to exercise the
Options chooses) to use Stock acquired upon exercise of the Options to pay all
or part of the exercise price for the remaining Option Stock to be purchased on
exercise of any of the Options, you (or after your death, the person entitled to
exercise the Options) must contact the Customer Service Center at
(877) 804-3529.

 

  (iii) Charles Schwab will advise you (or any other person who, being entitled
to do so, exercises the Options) of the exact number of shares of Stock, valued
in accordance with Section 4(a)(ii) of the Plan at their Fair Market Value on
the date of exercise, and any funds required to pay in full the exercise price
for the Option Stock purchased. In accordance with Section 3(e) herein, you (or
such other person) must pay, by check, in Stock or in a combination of check and
Stock, any balance required to pay in full the exercise price of the Option
Stock purchased within three (3) business days after the exercise has been
completed through the Customer Service Center.

 

  (iv) Notwithstanding any other provision of this Stock Option Agreement, the
Secretary of Rockwell Automation may limit the number, frequency or volume of
successive exercises of any of the Options in which payment is made, in whole or
in part, by delivery of Stock pursuant to this subparagraph (d) to prevent
unreasonable pyramiding of such exercises.

 

  (e) An exercise completed through the Customer Service Center, whether or not
full payment of the exercise price for the Option Stock is received by Charles
Schwab, shall constitute a binding contractual obligation by you (or the other
person entitled to exercise the Options) to proceed with and conclude that
exercise of the Options (but only so long as you continue, or the other person
entitled to exercise the Options continues, to be entitled to exercise the
Options on that date). By your acceptance of this Stock Option Agreement, you
agree (for yourself and on behalf of any other person who becomes entitled to
exercise the Options) to deliver or cause to be delivered to Charles Schwab in
full the exercise price for the Option Stock, that payment being by check, wire
transfer, in Stock or in a combination of check and Stock, on or before the
third business day after the date on which you complete the exercise through the
Customer Service Center. If such payment is not made, you (for yourself and on
behalf of any other person who becomes entitled to exercise the Options)
authorize the Corporation, in its discretion, to set off against salary payments
or other amounts due or which may become due you (or the other person entitled
to exercise the Options) any balance of the exercise price for such Option Stock
remaining unpaid thereafter.

 

  (f) An Exercise Confirmation representing the number of shares of Option Stock
purchased will be issued the third business day (i) after Charles Schwab has
received full payment therefor or (ii) at Rockwell Automation’s or Charles
Schwab’s election in their sole discretion, after Rockwell Automation or Charles
Schwab has received (x) full payment of the exercise price of the Option Stock
and (y) any reimbursement in respect of withholding taxes due pursuant to
Section 5 herein.

 

7



--------------------------------------------------------------------------------

4. Transferability

The Options are not transferable by you otherwise than (i) by will or by the
laws of descent and distribution, or (ii) in the case of Options not granted as
incentive stock options, by gift (A) to any member of your immediate family or
(B) to a limited liability corporation or partnership or trust for the benefit
of one or more members of your immediate family or (C) to a family charitable
trust established by you or a member of your immediate family; provided,
however, that no transfer pursuant to this clause (ii) shall be effective unless
you have notified the Corporation’s Office of the Secretary (Attention: Stock
Option Administration) in writing specifying the Option or Options transferred,
the date of the gift and the name, address and social security or other taxpayer
identification number of the transferee. During your lifetime, only you are
entitled to exercise the Options unless you have transferred any Option in
accordance with this paragraph to a member of your immediate family or to a
limited liability corporation or partnership or trust for the benefit of one or
more members of your immediate family or to a family charitable trust
established by you or a member of your immediate family, in which case only that
transferee (or the legal representative of the estate or the heirs or legatees
of that transferee) shall be entitled to exercise that Option. For purposes of
this paragraph, your “immediate family” shall mean your spouse and natural,
adopted or step-children and grandchildren.

 

5. Withholding

Rockwell Automation, your employer and Charles Schwab shall have the right, in
connection with the exercise of the Options in whole or in part, to deduct from
any payment to be made by Rockwell Automation or Charles Schwab under the Plan
an amount equal to the taxes required to be withheld by law with respect to such
exercise or to require you (or any other person entitled to exercise the
Options) to pay to it an amount sufficient to provide for any such taxes so
required to be withheld. By your acceptance of this Stock Option Agreement, you
agree (for yourself and on behalf of any other person who becomes entitled to
exercise the Options) that if Rockwell Automation or Charles Schwab elects to
require you (or such other person) to remit an amount sufficient to pay such
withholding taxes, you (or such other person) must remit that amount within
three (3) business days after the completion of the Option exercise. If such
payment is not made, Rockwell Automation, in its discretion, shall have the same
right of set-off with respect to payment of the withholding taxes in connection
with the exercise of the Option as provided under Section 3(e) herein with
respect to payment of the exercise price.

 

6. Headings

The section headings contained in these Stock Option Terms and Conditions are
solely for the purpose of reference, are not part of the agreement of the
parties and shall in no way affect the meaning or interpretation of this Stock
Option Agreement.

 

7. References

All references in these Stock Option Terms and Conditions to Sections,
paragraphs, subparagraphs or clauses shall be deemed to be references to
Sections, paragraphs, subparagraphs and clauses of these Stock Option Terms and
Conditions unless otherwise specifically provided.

 

8



--------------------------------------------------------------------------------

8. Entire Agreement

This Stock Option Agreement and the Plan embody the entire agreement and
understanding between Rockwell Automation and you with respect to the Options,
and there are no representations, promises, covenants, agreements or
understandings with respect to the Options other than those expressly set forth
in this Stock Option Agreement and the Plan.

 

9. Applicable Laws and Regulations

This Stock Option Agreement and Rockwell Automation’s obligation to issue Option
Stock hereunder are subject to applicable laws and regulations, as well as
Rockwell Automation’s insider trading policies.

Exhibit 1 Notice of Exercise Form

 

9



--------------------------------------------------------------------------------

Exhibit 1

NOTICE OF EXERCISE FORM

FOR OFFICERS

 

To: Rockwell Automation, Inc.

Office of the Secretary

  1201 South Second Street

E-7F19

Milwaukee, WI 53204

 

  Fax No. (414) 382-8487

1. OPTIONS EXERCISED: Subject to the terms and conditions of the Stock Option
Agreement dated December 1, 2011, with Rockwell Automation, Inc. (Rockwell
Automation), I hereby exercise the following stock option(s) granted thereunder:

 

September 30, September 30, September 30,

Date of Grant

     Number of
Shares      Exercise Price        Total
Purchase
Price             $                              $                             
     $                              $                                   $
                             $                        

2. PAYMENT: The following must be received by Charles Schwab & Co., Inc.
(Charles Schwab) within three business days following the date of exercise:

 

  •  

A check payable to the Rockwell Automation Employee Stock Option Program or a
wire transfer to Charles Schwab for credit to the Rockwell Automation Employee
Stock Option Program in the amount of the Total Purchase Price of the
above-itemized stock option(s); or

 

  •  

A number of shares of Rockwell Automation Common Stock surrendered or sold to
pay the Total Purchase Price of the above-itemized stock option(s); or

 

  •  

A combination of (i) a check payable to the Rockwell Automation Employee Stock
Option Program or a wire transfer to Charles Schwab for credit to the Rockwell
Automation Employee Stock Option Program, and (ii) a number of Shares
surrendered or sold; which together amount to the Total Purchase Price of the
above-itemized stock option(s).

If full payment of the Total Purchase Price of the stock option(s) listed in
Item 1 is not delivered within three (3) business days after the exercise date,
Rockwell Automation is authorized forthwith to set off the balance due against
any amounts due or which may become due me to satisfy my obligation to pay the
Total Purchase Price.

This Stock Option Exercise may not be revoked or changed after delivery of this
form, properly completed, dated and signed, to Rockwell Automation whether or
not payment accompanies this form and whether this form is dated before, on or
after the date of such receipt.

 

 

Signature

 

Print Name

 

Date

 

10